Judgment of the Court of Special Sessions convicting defendant of a violation of the Penal Law, section 2411, affirmed. No opinion. Kelly, P. J., Young, Kapper and Hagarty, JJ„ concur; Lazansky, J., dissents, and votes to reverse and to dismiss the information, upon the ground that although defendant attempted to defraud complainant, he failed to consummate the act; that before delivery of the coal the attempt to defraud was disclosed and the fraud prevented, and the complainant was neither injured nor defrauded.